Case: 21-30237     Document: 00516206232          Page: 1    Date Filed: 02/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 17, 2022
                                   No. 21-30237                          Lyle W. Cayce
                                                                              Clerk

   Erin Carter,

                                                            Plaintiff—Appellant,

                                       versus

   St. Tammany Parish School Board; Amy T. Burns,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-9651


   Before Jones, Haynes, and Costa, Circuit Judges.
   Per Curiam:*
          Erin Carter, a middle-school teacher, developed migraines and
   stopped showing up for work. She unsuccessfully sought extended sick leave,
   which is paid leave under Louisiana law. See La. R.S. § 17:1202. The school
   instead offered her unpaid medical leave. Although Carter never completed
   the paperwork for unpaid leave, she did not show up to teach for the rest of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30237     Document: 00516206232           Page: 2    Date Filed: 02/17/2022




                                    No. 21-30237


   the school year. After the school year ended, the school board terminated
   Carter for her unauthorized lengthy absence. Carter then sued under the
   Family and Medical Leave Act (FMLA) and the Americans with Disabilities
   Act (ADA). The district court granted summary judgement for the employer
   on all claims. We affirm.
          We first address Carter’s claim the school interfered with her FMLA
   rights (she does not pursue FMLA retaliation on appeal). Carter must show
   that the school board “interfered with, restrained, or denied her exercise or
   attempt to exercise FMLA rights, and that the violation prejudiced her.”
   Cuellar v. Keppel Amfels, L.L.C., 731 F.3d 342, 347 (5th Cir. 2013). The
   district court held that Carter had no FMLA rights because her migraines
   were not a “serious health condition.” See 29 U.S.C. § 2612(a)(1)(D); We
   do not rely on this rationale as there is likely a fact dispute on whether her
   migraines required “continuing treatment by a health care provider.” See 29
   C.F.R. § 825.115.
          But assuming Carter was entitled to leave, the school offered it. It told
   Carter she was eligible for unpaid leave and twice provided her with the
   application.   Yet Carter never requested the leave, which would have
   converted her to unpaid status. Employers may require employees “to
   comply with the employer’s usual and customary notice and procedural
   requirements for requesting leave, absent unusual circumstances.” Id. §
   825.302(d). “Discipline resulting from the employee’s failure to do so does
   not constitute interference with the exercise of FMLA rights.” Acker v. Gen.
   Motors, L.L.C., 853 F.3d 784, 789 (5th Cir. 2017).
          Nonetheless, Carter argues that the school board violated the FMLA
   because it never told her that statute was the source of the offered leave.
   Labor Department regulations do require employers to provide employees
   that may qualify for FMLA leave with written notice of their rights and




                                          2
Case: 21-30237      Document: 00516206232           Page: 3   Date Filed: 02/17/2022




                                     No. 21-30237


   obligations under the Act. See 29 C.F.R. § 825.300. But a violation of that
   regulation must have “prejudiced” Carter to support an interference claim.
   See Cuellar, 731 F.3d at 347; Bryant v. Tex. Dep't of Aging & Disability Servs.,
   781 F.3d 764, 770 (5th Cir. 2015) (finding no evidence of prejudice because
   the plaintiff “took all of the family-care leave to which she was entitled”).
   Purely “technical violation[s]” of Labor Department regulations are not
   actionable. See Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 84, 89–
   91 (2002).
          Nothing in the record indicates Carter was prejudiced by the school’s
   failure to explain that the leave offered was an FMLA benefit. Carter has not
   submitted evidence, even a declaration, explaining why she would have been
   more inclined to complete the form and convert to unpaid status had she
   known the requirement came from the FMLA, rather than her employer’s
   goodwill. If anything, she might have been more reluctant to take the leave
   knowing it would count against her FMLA leave, as that would reduce her
   reservoir of federally guaranteed leave for future contingencies. Summary
   judgment is thus appropriate on the FMLA claim.
          The ADA claim also fails. We again assume Carter has a qualifying
   condition (for this law, a disability). But we affirm on the alternative ground
   that Carter has failed to establish that she was “qualified” for the job. See
   Hypes v. First Commerce Corp., 134 F.3d 721, 726 (5th Cir. 1998). “[R]egular
   work-site attendance is an essential function of most jobs.” Credeur v.
   Louisiana, 860 F.3d 785, 793 (5th Cir. 2017). That is certainly true of
   teaching. And Carter’s migraines prevented her from teaching for weeks at
   a time. See Bethscheider v. Webstar Energy, 820 F. App'x 749, 750, 753 (10th
   Cir. 2020) (finding that migraines, which interfered with work attendance,
   made the plaintiff unqualified). As well, Carter has not identified reasonable
   accommodations that would have allowed her to remain in the classroom.
   Carter failed to raise a fact issue that she was deprived of occasional days off



                                          3
Case: 21-30237        Document: 00516206232              Page: 4       Date Filed: 02/17/2022




                                          No. 21-30237


   for medical reasons or that she asked for an accommodation of specific days
   off and was denied that accommodation. Instead, what actually happened, is
   that she was denied the “accommodation” of indefinite leave, which is what
   Carter essentially took without telling the school. That type of leave is not a
   reasonable accommodation. See Rogers v. Int'l Marine Terminals, 87 F.3d 755,
   759 (5th Cir. 1996). 1
           Carter has not established that she could perform her teaching duties
   “with or without reasonable accommodation.” See 42 U.S.C. § 12111(8).
   Summary judgment thus is appropriate on her ADA claim.
           Lastly, Carter challenges the district court’s denial of her motion to
   reconsider the summary judgement ruling based on new evidence. We do
   not see an abuse of discretion in the denial of the Rule 59(e) motion. “[A]n
   unexcused failure to present evidence available at the time of summary
   judgment provides a valid basis for denying a subsequent motion for
   reconsideration.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir.
   2004). Carter attributes her failure to present evidence before summary
   judgement to a filing mistake. But that mistake only explains 84 of the
   thousands of pages of evidence that Carter later sought to add via her Rule
   59 motion. Moreover, Carter has not established that any of her new
   evidence would affect the outcome of her case. See Lavespere v. Niagara
   Mach. & Tool Works, Inc., 910 F.2d 167, 174 (5th Cir. 1990). The medical
   records confirm that Carter has obtained frequent treatment for debilitating
   migraines, which would help her establish both a “serious health condition”


           1  Carter also asserts that the School Board could have “provid[ed] a Para-
   Professional to assist her in her classroom duties.” But Carter never sought a teacher’s
   aide as a disability accommodation. See Taylor v. Principal Fin. Grp., LLC, 93 F.3d 155, 165
   (5th Cir. 1996) (explaining that an employee who needs an accommodation has the
   responsibility of informing her employer, unless the need is “open, obvious, and apparent
   to the employer”).




                                                4
Case: 21-30237      Document: 00516206232        Page: 5   Date Filed: 02/17/2022




                                  No. 21-30237


   and a “disability.” But, as explained above, Carter’s FMLA and ADA claims
   fail for other reasons.
                                      ***
          The judgment is AFFIRMED.




                                       5